March 19, 1941. The opinion of the Court was delivered by
This proceeding was by permission instituted in the original jurisdiction of this Court to restrain the respondents and all law enforcement officers generally in the State of South Carolina from seizing and destroying any of the machines of the petitioner which have been duly licensed by the South Carolina Tax Commission for the fiscal year ending June 30, 1941, and have such license affixed thereto.
Upon the verified petition, a temporary restraining order was issued by a Justice of this Court, which directed the respondents to show cause before this Court why the injunction should not be made permanent.
It was agreed at the time of oral argument that the decision of the Court in the case of Ralph Alexander, Petitioner,v. S.N. Hunnicutt, Sheriff of Oconee County, et als.
S.C. 13 S.E., 2d 630, would control and decide all issues in the instant case, the issues in the two cases being identical.
The opinion in the case above referred to (Alexander v.Hunnicutt will be filed along with this opinion, or vice versa.
The judgment of this Court is that the temporary restraining order heretofore issued be, and hereby is, dissolved, the permanent injunction denied, and the petition dismissed.
MR. CHIEF JUSTICE BONHAM, MR. JUSTICE FISHBURNE and MESSRS. ACTING ASSOCIATE JUSTICES L.D. LIDE and J. STROM THURMOND concur. *Page 373